Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art including U.S. Patent Pub. No. 2009/0259319 to DiSilvestro et al. and U.S. Patent No. 7,575,602 to Amirouche et al. disclose a removable implant including a first portion and a second portion spaced apart from the first portion, the removable implant disposed within a joint such that the first portion is adjacent a first bony structure of the joint and the second portion disposed between the first portion and a second bony structure of the joint, a transducer configured to measure and output data related to the first portion and the second portion, an actuator configured to move the first portion relative to the second portion and a computer system coupled to the transducer and including a communications module and an output module and configured to receive the data from the transducer and provide joint/prosthesis data to the surgeon. The system is capable of statistically analyzing the data and forming a suggestion to the physician based on pre-determined criteria. The prior art fails to teach or disclose, however, wherein the output module is configured to provide a surgical recommendation to a surgeon based on the data if the joint is out of balance and to generate and display to the surgeon during the joint replacement surgery a recommended corrective course of action to complete the joint replacement surgery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775